Citation Nr: 9902874	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  94-26 068A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hepatitis.

2. Entitlement to an increased (compensable) rating for 
amebiasis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel
INTRODUCTION

The veteran served on active duty from December 1942 to 
January 1946.

This case initially came before the Board of Veterans 
Appeals on appeal from a November 1992 rating action from the 
New Orleans, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to a 
compensable rating for both his hepatitis and amebiasis.

By means of a Remand dated in August 12, 1997, the Board 
requested additional RO development of these issues.  In an 
August 1998 supplemental statement of the case, and a July 
1996 supplemental statement of the case, the RO provided 
notice of continued denial of a compensable rating for 
hepatitis and amebiasis, following additional development and 
consideration of the issues, as requested by the Board in its 
August 1997 remand.  The case is now returned to the Board 
for further consideration.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claim has been developed.

2.  Findings on most recent VA examination of March 1998 
reveal the veteran to have normal liver functions and no 
evidence of active disease or residual disability stemming 
from hepatitis and amebiasis.  There are no symptoms of 
hepatitis or amebiasis.


CONCLUSIONS OF LAW

1.  The criteria for an increased (compensable) evaluation 
for residuals of hepatitis have not been met. 38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991); 38 C.F.R. Part 4, including §§ 
4.7, 4.114 and Code 7345 (1998).

2.  The criteria for an increased (compensable) evaluation 
for residuals of amebiasis  have not been met. 38 U.S.C.A. §§ 
1155, 5107, 5110 (West 1991); 38 C.F.R. Part 4, including §§ 
4.7, 4.114 and Code 7321 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to a compensable 
evaluation for hepatitis and amebiasis.

The veterans claims are "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  That is, his assertion 
that his service-connected disability due to hepatitis and 
amebiasis has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  

By rating decision of March 1946, the RO granted service 
connection for hepatitis and assigned a noncompensable 
evaluation, thereto.  By rating decision of May 1951, service 
connection was granted for amebiasis with mild 
gastrointestinal disturbances, and a 10 percent evaluation 
was assigned.  By rating decision of February 1957, the RO 
reduced the evaluation for amebiasis back to zero percent 
(noncompensable), and continued a noncompensable evaluation 
for hepatitis.  Subsequent rating decisions, including the 
November 1992 decision currently on appeal, confirmed and 
continued noncompensable evaluations for both disorders.

All relevant facts have been properly developed.  VA has 
completed its duty to assist the veteran in the development 
of his increased rating claims. See 38 U.S.C.A. § 5107(a).  
The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).

In considering the severity of a disability, the Board has 
reviewed the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1998).  This includes VA clinical notes for many 
years, as well as recent examination reports.  The current 
rating is based on the current extent of the disability, so 
this discussion will focus on the recent evidence, which is 
the most probative source of information as to the current 
extent of the disability.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994).

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities. 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1998).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14. 38 
C.F.R. § 4.113 (1998).  The evaluation of the same disability 
under various diagnoses is to be avoided.  [T]he evaluation 
of the same manifestation under different diagnoses [is] to 
be avoided.  38 C.F.R. § 4.14 (1998).  Ratings under 
diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 
7345 to 7348 inclusive will not be combined with each other.  
A single evaluation will be assigned under the diagnostic 
code which reflects the predominant disability picture, with 
elevation to the next higher evaluation where the severity of 
the overall disability warrants such elevation.  38 C.F.R. § 
4.114 (1998).

Hepatitis will be noncompensable where it is healed, 
nonsymptomatic.  A 10 percent rating requires 
demonstrable liver damage with mild gastrointestinal 
disturbance.  A 30 percent rating will be assigned for 
minimal liver damage with associated fatigue, anxiety, 
and gastrointestinal disturbance of lesser degree and 
frequency but necessitating dietary restriction or other 
therapeutic measures.  A 60 percent rating requires 
moderate liver damage and disabling recurrent episodes of 
gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent rating will be assigned where 
there is marked liver damage manifest by liver function 
test and marked gastrointestinal symptoms, or with 
episodes of several weeks duration aggregating three or 
more a year and accompanied by disabling symptoms 
requiring rest therapy.  38 C.F.R. Part 4, Code 7345 
(1998).  

Under Diagnostic Code 7321, amebiasis will be evaluated 
as noncompensable when asymptomatic; a 10 percent 
disability evaluation is warranted for amebiasis with 
mild gastrointestinal disturbances, lower abdominal 
cramps, nausea, gaseous distention, and chronic 
constipation, interrupted by diarrhea.  A 10 percent 
disability evaluation is the maximum schedular evaluation 
available under Diagnostic Code 7321.  38 C.F.R. Part 4, 
Code 7321 (1998).  

Service medical records reveal that the veteran was 
hospitalized in August 1944 for epigastric complaints and was 
diagnosed with entamebic dysentery, chronic, moderate in 
September 1944.  Throughout the remainder of service, he 
continued to be diagnosed with dysentery.  In November 1945 
he was diagnosed with hepatitis, acute, infectious, moderate, 
cause undetermined.  A November 1945 clinical record yielded 
diagnoses of chronic dysentery, type to be determined and 
infectious hepatitis, mild.  His November 1946 separation 
examination noted a medical history of  yellow jaundice, 
November 1945.

Tests in 1951 disclosed amebiasis, for which the veteran was 
treated.  Testing in 1956 was negative.   

The September 1992 VA examination report noted no recent 
complaints of nausea, vomiting; diarrhea, epigastric or lower 
abdominal pain, melena, red rectal bleeding or bowel change.  
The report concluded with a diagnosis of anabiosis in the 
past as well as infectious hepatitis in the past.  The 
apparently misspelled diagnosis was referred to the RO for 
clarification by the examiner, as part of the August 1997 
Board remand.  

Private treatment notes from 1995 revealed treatment for 
medical problems other than his service connected hepatitis 
or amebiasis.  The report from an April 1997 annual 
examination did note the veterans history of jaundice in 
service during World War II.  

A memo dated in September 1997, from a VA physician, 
addressed the question regarding the findings of the 
September 1992 VA examination.  This memo noted that the 
physician who performed the 1992 examination was no longer 
available, and reviewed the findings from the earlier 
examination as follows:  Physical examination of the abdomen 
revealed no hepatic abnormalities; no edema was present.  
Laboratory evaluation of hepatic enzymes, serum protein and 
serum amylase were normal.  In sum, when the veteran was 
examined in September 1992, he did not have any evidence of 
residuals of infectious hepatitis or residuals of amebiasis.

The report from the most recent VA examination of March 1998 
revealed no gastrointestinal complaints, apart from chronic 
constipation for which he takes laxatives and some abdominal 
pain caused by eating certain foods.  Laboratory data 
findings revealed normal liver function.  The impression 
rendered was history of hepatitis and amebiasis.  The opinion 
rendered was that there is no evidence at the present time of 
any current hepatitis, amebiasis or residuals of them.  The 
claims file was noted to have been reviewed for this 
examination.

While the veteran is competent to report increased 
symptomatology, the findings of the trained medical 
professionals are substantially more probative as to whether 
there are manifestations which approximate the criteria for a 
higher rating.  Upon review of the evidence, the Board finds 
that the evidence is not in approximate balance.  38 U.S.C.A. 
§ 5107(b).  The medical findings form a preponderance of the 
evidence which outweighs the veterans reports by a 
significant margin and establishes that there are no symptoms 
of hepatitis or amebiasis which would approximate the 
criteria for a compensable rating.  

The report of the most recent VA examination clearly stated 
that there were no residuals of either disease.  The 
September 1992 examination, as summed up by the September 
1997 memorandum, also found no evidence of residuals of 
hepatitis or amebiasis.  Therefore a compensable evaluation 
is not warranted for infectious hepatitis under DC 7345, nor 
is a compensable evaluation warranted for amebiasis under DC 
7321.

The Board notes that the veteran complained of chronic 
constipation and stomach pain after eating certain foods, 
which would have warranted a 10 percent evaluation under DC 
7321 had these symptoms been found to be residuals of 
amebiasis.  However, since the March 1998 VA examination, 
conducted in conjunction with review of the claims file, 
unequivocally stated that no residuals of amebiasis were 
present, these gastrointestinal complaints are not residuals 
of amebiasis, and cannot be considered under DC 7321.  


ORDER

An increased (compensable) rating for hepatitis is denied.

An increased (compensable) rating for amebiasis is denied.


		
	CLIFFORD R. OLSON
	Acting Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.  
- 2 -
